NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1, 4 and 6–10 are pending and allowable. Claim 1 is independent. Claims 4 and 6–10 depend on claim 1. Applicant’s Reply (05 November 2021) has amended claim 1 in a way that differentiates it and its dependent claims from the cited prior art.
The table below reproduces the language of claim 1:
Claim 1
1. (Currently amended) A speaker box, comprising:
a case having a receiving space;
a speaker body having a sound outlet and received in the receiving space; and
a graphite sheet received in the receiving space and connected to both the speaker body and the case,
wherein the speaker body divides the receiving space into a front cavity in communication with the sound outlet and a rear cavity opposite to the front cavity,
the case comprises an upper cover and a lower cover, and the upper cover and the lower cover together defines the receiving space,
wherein the lower cover comprises a body portion, a through hole penetrating through the body portion and in communication with the receiving space, and
a copper alloy sheet completely covering the through hole and fixed to the body portion,
the graphite sheet is connected to both the speaker body and the copper alloy sheet,
the speaker body, the body portion, the copper alloy sheet, and the upper cover together define the rear cavity;
the speaker body comprises a front end, at which the sound outlet is provided, and a rear end opposite to the front end; and
the through hole directly faces the rear end,
the copper alloy sheet comprises a body part completely covering the through hole,
the graphite sheet comprises a first surface and a second surface that are opposite to each other, the first surface is adhesively fixed to the rear end, and the second surface is adhesively fixed to the body part.

Table 1
The amendments to claim 1 track closely with the language of cancelled claims 2, 3 and 5, which were previously rejected under the combined teachings of Shi, Jung and Li. Applicant has persuasively argued that the combination of references would not have reasonably taught or suggested all the claim limitations. In particular, claim 1 requires that “the graphite sheet comprises a first surface and a second surfaced” and that the “first surface is adhesively fixed to the rear end [of the speaker body], and the second surface is adhesively fixed to the body part [of the copper alloy sheet].” The Shi reference describes several embodiments including of a heat 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

1/28/2022